
	
		I
		112th CONGRESS
		1st Session
		H. R. 1584
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Lankford
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Energy and Commerce and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 23, United States Code, to exempt
		  maintenance activities from certain analysis requirements.
	
	
		1.Exemption of maintenance
			 activities from certain analysis requirementsSection 116 of title 23, United States Code,
			 is amended by adding at the end the following:
			
				(e)Exemption of
				maintenance activities from certain analysis requirementsIn
				maintaining the Federal-aid system to include construction occurring within
				existing rights-of-way previously acquired and reserved for transportation
				purposes pursuant to this section, a State department of transportation shall
				not be required to secure any permit or conduct any analysis under Federal law
				(including any permit, review, analysis, clearance, or impact statement under
				the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.), the Federal Water Pollution Control
				Act (33 U.S.C. 1251 et seq.), the Clean Air Act (42 U.S.C. 7401 et seq.), the
				Endangered Species Act of 1973 (16
				U.S.C. 1531 et seq.), or the National Historic Preservation Act (16 U.S.C. 470
				et
				seq.)).
				.
		
